Alvarez v Bryant (2016 NY Slip Op 06756)





Alvarez v Bryant


2016 NY Slip Op 06756


Decided on October 13, 2016


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on October 13, 2016

Tom, J.P., Renwick, Manzanet-Daniels, Gische, Webber, JJ.


1906 303148/14

[*1]Marilyn Alvarez, et al., Plaintiffs-Respondents,
vJerome Bryant, et al., Defendants-Appellants.


Shearer PC, Locust Valley (Mark G. Vaughan of counsel), for appellants.
Pollack, Pollack, Isaac & DeCicco, LLP, New York (Kenneth J. Gorman of counsel), for respondents.

Order, Supreme Court, Bronx County (Howard H. Sherman, J.), entered July 28, 2015, which, in this action for personal injuries arising out of a motor vehicle accident, granted plaintiffs' motion for partial summary on the issue of liability, unanimously affirmed, with costs.
Plaintiffs established their entitlement to judgment as a matter of law on the issue of liability by submitting evidence showing that the vehicle owned by defendant MJJ Service, Inc. and operated by defendant Bryant rear-ended the car in which plaintiffs were passengers. Defendants' opposition failed to raise a triable issue of fact, as they did not proffer a nonnegligent explanation for the accident (see Chowdhury v Matos, 118 AD3d 488 [1st Dept 2014]). Defendants' assertion that the vehicle in which plaintiffs were riding stopped suddenly in an intersection, does not warrant a different determination (see e.g. Morgan v Browner, 138 AD3d 560 [1st Dept 2016]; Malone v Morillo, 6 AD3d 324 [1st Dept 2004]).
We have considered defendants' remaining arguments and find them unavailing.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: OCTOBER 13, 2016
CLERK